Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 17, 2017

                                       No. 04-17-00302-CR

                                       Robert Len WHITE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR10291
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on November 13, 2017. On the due date, Appellant filed a document
titled “Appellant’s Brief” that is presented in the form specified for an appellate brief, see TEX.
R. APP. P. 38.1, but the substance of the document is not an appellate brief; it does not seek relief
from the trial court’s judgment. Instead, the document argues that the trial court failed to file
written findings of fact on the voluntariness of Appellant’s statement. See TEX. CODE CRIM.
PROC. art. 38.22 § 6 (West Supp. 2017). The document asks this court to abate the appeal for the
trial court to file findings of fact and conclusions of law as required. See id. We construe
Appellant’s document as a motion to abate this appeal for the trial court to file its findings of fact
and conclusions of law.
        The appellate records shows the trial court held a hearing on Appellant’s motion to
suppress his statement to Detective William Scoggins, and the trial court made oral findings of
fact and conclusions of law—which are included in volume 1 of the reporter’s record filed in this
appeal. The appellate record does not appear to contain written findings of fact and conclusions
of law on the voluntariness of Appellant’s statement to Detective Scoggins.
    Appellant’s motion to abate this appeal is GRANTED. We ABATE this appeal and
REMAND this cause to the trial court.
        We ORDER the trial court to file in this court written findings of fact and conclusions of
law within THIRTY DAYS of the date of this order. See Vasquez v. State, 411 S.W.3d 918, 920
(Tex. Crim. App. 2013) (“[T]he requirement for 38.22 findings applies whenever there is a
challenge to a statement’s voluntariness.”); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim.
App. 1987) (“The proper procedure is that the appeal will be abated and the trial judge will be
directed to reduce to writing his findings on the disputed issues surrounding the taking of
appellant’s confession.”). “The trial judge may review the transcription of the testimony upon
which his original ruling was made, if necessary, in order to refresh his recollection of the
reasons behind such ruling.” Wicker, 740 S.W.2d at 784.
       Appellant’s brief will be due THIRTY DAYS after the trial court’s written findings of
fact and conclusions of law are filed in this court. Any motion for extension of time to file
Appellant’s brief will be strongly disfavored.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court